UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-2106


TAFADZWA NHIRA,

                  Plaintiff - Appellant,

          v.

THOMPSON HOSPITALITY; COMPASS GROUP; MAURICE JENOURE; JILL
BROWN; DINA ZAIKOUK; DANA MITCHELL; DAN KELLY; ABDELMAJID
ZAGHARI,

                  Defendants – Appellees,

          and

MORGAN STATE UNIVERSITY; BOWIE STATE; TODD           BURGE;   NANCY
WEDINER; MICHAEL AMOS; ALESSANDRIA MCGWIRE,

                  Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:14-cv-00676-WMN)


Submitted:   February 28, 2017                Decided:   March 13, 2017


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tafadzwa Nhira, Appellant Pro Se. Thomas Patrick Dowd, LITTLER
MENDELSON PC, Washington, D.C., for Appellees
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Tafadzwa Nhira appeals the district court’s order granting

summary judgment to Defendants on his whistleblower claim under

the Sarbanes-Oxley Act, 18 U.S.C. § 1514A (2012), and his claims

of   retaliation,    failure    to   promote,   discriminatory   discharge,

and discriminatory compensation, in violation of Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to

2000e–17   (2012).      We   have    reviewed   the   record   and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court. *       Nhira v. Thompson Hospitality, No. 1:14-

cv-00676-WMN (D. Md. Sept. 8, 2016).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     AFFIRMED



      *To the extent that Nhira’s informal brief challenges the
district court’s dismissal of Morgan State University and Bowie
State University, Nhira did not identify the district court’s
dismissal orders in his notice of appeal, and consequently, we
lack jurisdiction to consider those orders. See Fed. R. App. P.
3(c)(1)(B); Jackson v. Lightsey, 775 F.3d 170, 176-77 (4th Cir.
2014).   Furthermore, insofar as Nhira requests remand because
the district court decided Defendants’ motion for summary
judgment   before  Defendants   answered  Nhira’s   requests for
admissions, we discern no abuse of discretion by the district
court.    See United States ex rel. Becker v. Westinghouse
Savannah River Co., 305 F.3d 284, 290 (4th Cir. 2002).



                                       3